WIGGINTON, Judge.
Appellant appeals the trial court’s summary denial of his petition for writ of habe-as corpus. We reverse and remand for further proceedings.
In his petition, appellant has alleged numerous constitutional violations by prison officials in both the manner in which he has been placed in special confinement and the living conditions to which he is subjected while in special confinement. He has made specific allegations which, if true, might establish that the Department of Corrections has failed to comply with due process requirements. Therefore, summary dismissal of his petition without even the holding of an evidentiary hearing was error. See Williams v. Dugger, 573 So.2d 210 (Fla. 1st DCA 1991); Eahming v. Bigham, 539 So.2d 10 (Fla. 1st DCA 1989); and Bagley v. Brierton, 362 So.2d 1048 (Fla. 1st DCA 1978).
REVERSED and REMANDED for further proceedings.
ERVIN, J., and CAWTHON, Senior Judge, concur.